Citation Nr: 1139283	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-17 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for optic atrophy of the left eye, and if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 10 percent for a seizure disorder, as a residual of an excision of a dermatoid cyst of the brain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from January 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran has not filed a formal claim for entitlement to a TDIU; but the issue has been raised by the record as part of the Veteran's increased rating claim for his seizure disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, a June 2007 VA neurology consult notes that the Veteran was unable to work.  

As the Court of Appeals for Veterans Claims (Court) recently noted in Locklear v. Shinseki, 24 Vet. App. 311 (2011), Rice states that a request for a TDIU is 'not a separate claim for benefits,' and is best analyzed as a request for an appropriate disability rating, either 'as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation.'  Rice, 22 Vet. App. at 453-54.  However, the Court in Locklear elaborated that in Rice the Secretary did not separate the adjudication of an initial disability rating from the adjudication of TDIU.  Conversely, in Locklear, the Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of TDIU.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that 'it was not inappropriate' for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  In fact, Rice explicitly noted the possibility that the separation of TDIU would provide distinguished circumstances, ('This is not to say that, just because TDIU is raised in the context of an initial adjudication of a claim, in an appropriate case, the Court could not review a schedular rating assigned by the Board even though the Board also remanded or referred an issue as to entitlement to TDIU. ').  Locklear v. Shinseki, , 24 Vet. App. 311 (2011).  

The issue of a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for optic atrophy of the left eye was denied by an April 1980 RO decision.  He did not perfect an appeal. 

2.  The evidence received since the April 1980 RO decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for optic atrophy of the left eye.

3.  The Veteran failed, without good cause, to report for a VA examination which was necessary to evaluate his service-connected seizure disorder, as a residual of an excision of a dermatoid cyst of the brain, and there is insufficient evidence upon which to render an informed decision as to this issue.


CONCLUSIONS OF LAW

1. The April 1980 RO decision that denied entitlement to service connection for optic atrophy of the left eye is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 




2.  Evidence received since the April 1980 RO decision that denied entitlement to service connection for optic atrophy of the left eye is not new and material, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The claim of entitlement to a rating in excess of 10 percent for a seizure disorder, as a residual of an excision of a dermatoid cyst of the brain, is denied based on the Veteran's failure to report for a necessary and scheduled VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was notified of the evidence needed to reopen the service connection claim for optic nerve atrophy of the left eye, as well as the evidence necessary to establish the underlying benefit sought, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also notified that he should submit evidence demonstrating the worsening of his seizure disorder, including any medical evidence or statements from individuals who have personal knowledge that the disability had become worse.  Additionally, VA notified the Veteran that it would help him get any necessary evidence to support his claim including employment records.  While VA did not expressly notify the Veteran to submit information regarding how his condition affects his ability to work, he was essentially provided with all of the necessary information to substantiate his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

In light of the denial of the Veteran's claim for service connection, no disability ratings or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473   (2006). 



Regarding the duty to assist, VA obtained the Veteran's service treatment records, copies of the Veteran's VA treatment records, and copies of private treatment records.  The RO did not afford the Veteran a VA examination for optic atrophy of the left eye.  However, as the Veteran has not submitted new and material evidence to reopen this claim, a VA examination is not required .  See 38 C.F.R. § 3.159(c)(4)(iii).

The RO also attempted to substantiate the Veteran's increased rating claim for the seizure disorder by scheduling him for a VA neurological examination.  The Veteran was scheduled for a September 2010 VA examination and provided with a notice letter in August 2010 that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  See 38 C.F.R. § 3.655(b).  Moreover, the letter noted that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  After the Veteran did not show up for the first VA examination in August 2010, the RO contacted him and he said that he never received notice of the examination.  The RO told the Veteran that his examination would be rescheduled and that it would be noted that he needed transportation, as he could not drive due to his seizure disorder.  The Veteran also was given the number of the VA Medical Center so that he could contact the compensation and pension unit himself.  Notice of the second examination dated in October 2010 is documented in the file; however, the Veteran failed to report for this examination, as well, and has failed to provide good cause for his failure to report.  See 38 C.F.R. § 3.655.  As the Veteran failed to report for his October 2010 examination, which was scheduled in conjunction with his claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 



Moreover, the Board is satisfied that the RO has substantially complied with the Board's July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its July 2010 remand, it directed the RO to obtain copies of the Veteran's VA treatment records, dated in February 2005, July 2006, and since May 2007, and to schedule the Veteran for a VA neurology examination to assess the current severity of his seizure disorder.  In this regard, the Board notes that, on remand, all relevant treatment records were obtained, and as just discussed, in September and October 2010, the Veteran was scheduled for a VA neurology examination; however, he failed to report for either examination.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).




A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Veteran's claim of entitlement to service connection for optic atrophy of the left eye was initially denied by an April 1980 RO decision on the grounds that the decreased vision in the left eye due to optic nerve atrophy pre-existed service and was not aggravated therein.  The service treatment records show that the December 1976 enlistment physical notes a refractive error in the left eye and uncorrected distant vision of 20/200 in the left eye.  After entry into service the Veteran had a grand mal seizure.  Computed tomography (CT) scan of the brain showed a cystic lesion of the right frontal region consistent with lipoma.  Physical examination on admission into the hospital in April 1977 showed early strabismus of the left eye and an intrinsic brain lesion of the right frontal lobe manifested by visual field cut nasally in the left eye and questionable left central facial weakness.  The Veteran was found to have a supra-chiasmatic dermoid, manifested by seizure disorder and left temporal and inferior nasal visual field loss, and underwent a right craniotomy and excision of the dermoid cyst.  His visual fields remained essentially unchanged and he was subsequently discharged to duty.  The Veteran later underwent Medical Board Proceedings in November 1979, in part, for a diagnosis of left eye atrophy secondary to removal of a dermoid cyst.

In denying the claim in April 1980, the RO noted that on the enlistment physical a finding of decreased vision of the left eye due to optic nerve atrophy from a pre-existing cyst on the brain was shown.  The Veteran was notified of the April 1980 decision and of his appellate rights by a letter dated April 23, 1980.  He did not perfect an appeal.  Therefore, the April 1980 RO decision is final. See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103 . 

The Veteran filed a claim to reopen in November 2004.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. 3.156 .  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992); see also Madden v. Gober, 125 F.3d 1477, 1481   (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the April 1980 RO decision includes a December 1982 VA examination report, private treatment records dated from 1986 to 2004, VA treatment records dated from 2004 to 2007, and several statements from the Veteran in support of his claim. 

The December 1982 VA examination report notes that the Veteran underwent a right frontal craniotomy for a dermoid cyst in April 1977 and that symptoms prior to the operation included decreasing visual acuity in the left eye.  At the time of admission into surgery he was noted to have optic atrophy and an inferior field defect in the left eye, which included some nasal and mostly temporal quadrants.  He continued to have significant optic atrophy in all fields of the disc on the left in addition to some persistent inferior field defect on the left, more apparent in the inferior temporal quadrant.  His visual acuity uncorrected was 20/200 in the left eye with difficulty tracking the line of print using the left eye alone.  There also was an afferent pupillary defect on the left.  The examiner noted that the Veteran's visual acuity in the left eye was almost certainly a neural defect and uncorrectable.  More recently added VA and private treatment records mostly show treatment for the Veteran's seizure disorder.  A March 2005 VA nursing note shows the Veteran's left eye was visually impaired due to a brain tumor resection in 1977 (tumor behind the eye optic nerve).  VA treatment records in 2006 also show a history of left-sided strabismus surgically corrected with poor left sided eye vision, no changes. 

None of the evidence submitted since the April 1980 decision indicates that the optic nerve atrophy of the Veteran's left eye was aggravated by the Veteran's military service.  The service treatment records showed that the Veteran had a refractive error in the left eye at entry into service and that a few months after entry into service, he had early strabismus of the left eye, and a supra-chiasmatic dermoid, manifested, in part, by left temporal and inferior nasal visual field loss.  This was all shown prior to the surgery to remove the dermoid cyst.  After surgery, his visual fields remained essentially unchanged.  The Medical Board Proceedings in November 1979 showed a diagnosis of left eye atrophy secondary to removal of a dermoid cyst.  Evidence submitted since the April 1980 decision continues to show a refractive error of 20/200 in the left eye, uncorrected, and notes the previous history of visual impairment in the left eye due to brain tumor resection in 1977.  While the evidence submitted since April 1980 is new in that it had not previously been submitted, it is not material, as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence regarding a possible aggravation of the pre-existing optic nerve atrophy of the left eye.  As the additional evidence is not new and material, the claim of entitlement to service connection for optic atrophy of the left eye is not reopened. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . 

III.  Increased Rating

The Veteran was originally granted service connection for residuals of a dermoid cyst of the brain, seizure disorder in April 1980.  It was determined that the dermoid cyst of the frontal lobe of the brain clearly existed prior to service at a level of 10 percent disabling.  It was further found that the condition did not significantly worsen following surgical removal of the tumor, but service aggravation was allowed.  The condition was determined to be 20 percent disabling based on the medical evidence, with a net disability rating of 10 percent for compensation purposes, pursuant to 38 C.F.R. § 4.124a , Diagnostic Codes 8003-8910.  Subsequently, in December 1982 and November 2001 rating decisions, the RO confirmed and continued the Veteran's 10 percent rating. 

The Veteran presently seeks a rating in excess of 10 percent for his service-connected seizure disorder that is rated under Diagnostic Code 8003-8910, for grand mal epilepsy. 38 C.F.R. § 4.124a , Diagnostic Code 8910 (2011).  Under these rating criteria, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating. 

In his November 2004 claim, the Veteran essentially asserted that the severity of his seizure disorder had worsened.  Specifically, he contends that because he was instructed not to drive and has balance problems as a result of his seizure disorder, he should be entitled to a higher rating.  

Non-VA medical records reflect that the Veteran had small seizures in approximately June and September 2004.  When evaluated by a neurologist in the VA outpatient clinic in January 2005, he reported that his last seizure (without loss of consciousness) was in approximately December 2004 and his last grand mal seizure with loss of consciousness was in 2001.  VA medical records include his report of seizures in March and April 2005 and in February 2006.  A March 14, 2006 VA outpatient record indicates that the Veteran was advised not to drive "under any circumstances" due to his seizures.  A determination on whether the Veteran is entitled to an increased rating cannot be established based on this evidence.  As there was no indication that the Veteran was afforded a VA examination that contemplated his recent contentions regarding the current severity of his service-connected seizure disability, in July 2010 the Board remanded the case to schedule him for a VA examination.  

The RO scheduled the Veteran for a VA examination in August 2010, but he failed to report.  In September 2010, a representative from the RO called the Veteran to find out why he did not report for his examination.  The Veteran claimed that he was never notified of the VA examination.  The RO representative responded that the Veteran would be rescheduled for an examination.  The Veteran stated that he had seizures and would not be able to drive to the Mountain Home VAMC.  The RO representative stated that the VAMC would be informed of this and a request would be made that they help him with transportation to and from his examination.  The Veteran was also given the phone number for the VAMC so that he could contact the C&P unit.

The Veteran was sent a notice on September 15, 2010, informing him that he had been scheduled for a VA examination on October 5, 2010.  He was told that shuttle service is available.  The Veteran failed to report for this examination or provide any reason for such failure.  

When entitlement to a benefit cannot be established or confirmed without a current VA examination and the veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with a claim for increase and entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, the claim shall be denied.  Examples of good cause include, but are not limited to, illness of the veteran, or illness or death of a family member.  38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

Here, the Veteran failed to report for a scheduled VA examination essential to the development of his increased rating claim and did not set forth good cause for such failure.  He was advised in the August 2010 letter that he was being scheduled for an examination at the VA medical facility nearest to him and that failure to report would result in the claim being rated based on the evidence of record, or even denied.  In July 2011, the Veteran and his representative were furnished a supplemental statement of the case containing the provisions of 38 C.F.R. § 3.655, and notice that the Veteran's claim was denied in accordance with those provisions.  The August 2010 letter and July 2011 supplemental statement of the case were mailed to the Veteran's address of record and were not returned as undeliverable.   Notwithstanding this, neither the Veteran, nor his representative has made an attempt to explain to the RO why he failed to report for the scheduled VA examination relevant to the claim.  

In a long line of cases, the Court has stated that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination, particularly if there is no medical evidence which adequately addresses level of impairment of the disability since the previous examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The facts in this case are precisely on point with the Court's case law in that the Veteran has claimed over the course of this appeal that his disability is more severely disabling than currently rated.  The Veteran's own contentions require additional medical examination to address the level of impairment.

The Board again emphasizes that the Veteran failed to appear at his scheduled examination in October 2010, without offering any explanation for his failure to cooperate.  The Court has held that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under theses circumstances, the Board has no alternative but to deny the Veteran's claim as a matter of law.  See 38 C.F.R. § 3.655.
 

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for optic atrophy of the left eye, and the claim is denied.

Entitlement to a rating in excess of 10 percent for a seizure disorder, as a residual of an excision of a dermatoid cyst of the brain, is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


